PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1879


ZHIKENG TANG, a/k/a Zhikeng Tansg,

                Petitioner,

           v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   September 20, 2016                Decided:   October 26, 2016


Before GREGORY, Chief Judge, and KING and AGEE, Circuit Judges.


Petition denied by published opinion.      Judge Agee wrote          the
opinion, in which Chief Judge Gregory and Judge King joined.


ARGUED: Gary Jay Yerman, YERMAN & JIA, LLC, New York, New York,
for Petitioner.      Sarah Elizabeth Crockett, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.     ON
BRIEF: Benjamin C. Mizer, Principal Deputy Assistant Attorney
General, Civil Division, Leslie McKay, Assistant Director,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.
AGEE, Circuit Judge:

     Petitioner Zhikeng Tang, a native and citizen of China,

seeks review of the decision of the Board of Immigration Appeals

(the “Board”) denying his requests for asylum, withholding of

removal,    and    protection    under       the   United     Nations    Convention

Against Torture and Other Cruel, Inhuman or Degrading Treatment

or Punishment, Dec. 10, 1984, 1465 U.N.T.S. 85 (“CAT”).                      Because

substantial       evidence   supports     the      Board’s    decision,      we   deny

Tang’s petition for review.



                                         I.

     Tang     entered    the    United       States      in   July    2009   without

admission or inspection.         His wife and child remained behind in

Fuzhou   City,     China,    located   within      the    Fujian     Province.      In

August 2011, a coworker introduced Tang to Catholicism, and he

began to attend a local church.               He filed for asylum later that

year, and the government initiated removal proceedings. 1


     1 Although Tang filed his asylum application more than two
years after entering the United States, the immigration judge
ruled that Tang’s application was timely.    An application for
asylum must be filed within one year after the alien enters the
country, unless the alien shows “either the existence of changed
circumstances   which   materially    affect   the   applicant’s
eligibility for asylum or extraordinary circumstances relating
to the delay in filing an application within the period
specified.”   See 8 U.S.C. § 1158(a)(2)(B), (D) (2012).      The
immigration judge found that Tang’s adoption of Catholicism was
a changed circumstance and that he filed his application within
(Continued)
                                         2
       During a hearing before an immigration judge (“IJ”), Tang

conceded      removability,            but    sought     asylum,       withholding       of

removal, and CAT protection based on his new-found religion.

Tang testified that his faith was genuine and that he shared his

religious teachings with his family and friends.                            He submitted

letters and other documents evidencing his membership in the

Catholic Church.               Despite China’s recognition of Catholicism,

Tang   claimed      his    faith       obliged    him   to    attend   an    underground

Catholic   church,        rather       than   a   state-approved        church.         Tang

maintained     that       he    would    proselytize     if     he   were    removed      to

China, and he feared persecution by the Chinese government for

participation in an underground church.                      In support of his claim

that he would be persecuted, Tang proffered letters from his

wife and a friend, both in China, which represented that there

were   some    instances          of    persecution      of    underground      Catholic

churches in that country.                 Tang also provided the IJ with two

State Department reports that he viewed as critical of China’s

treatment of certain religious groups.

       The IJ determined that Tang’s testimony was credible, but

that Tang had not met his burden of showing that he would be

persecuted     in     China       for     practicing         Catholicism.         The     IJ



a reasonable time period following his conversion.           The
Government did not contest this holding before the Board or on
appeal. Thus, the timeliness of Tang’s filing is not before us.


                                              3
suggested that Tang would be able to join the Catholic Church

sanctioned by the Chinese government and noted that Tang had not

explained how this church was not authentic.                                Despite Tang’s

testimony and the other evidence submitted in the case, the IJ

did not “find enough evidence to establish that [Tang] faces an

objectively reasonable risk of persecution on account of his

Roman Catholicism.”               J.A. 49.       Because Tang could not meet the

standard for asylum eligibility, the IJ concluded that he also

failed       to    satisfy       the    higher        standard      for     withholding      of

removal.          Finally,       with     respect      to    CAT      protection,     the    IJ

determined         that      Tang      had   “not      shown       even     an   objectively

reasonable chance that he will face torture in China, much less

the requisite ‘more likely than not’ chance of torture.”                                    J.A.

50.    The IJ ordered Tang’s removal to China.

       On administrative appeal, the Board agreed with the IJ that

Tang “did not meet his burden to establish his eligibility for

asylum or withholding of removal under the Act based on his

conversion to Roman Catholicism while in the United States.”

J.A.    3.        The    Board    found      that     Tang   had      not   shown    that   the

Chinese      government          was   aware     or    would     become      aware    of    his

Catholic faith, nor had he “established that there is a pattern

or     practice         of   persecution       in      China     of    persons      similarly

situated to him.”             J.A. 3.        The Board also noted that Tang did



                                                4
not challenge the IJ’s CAT ruling and, thus, that claim was

waived.



                                            II.

       When the Board adopts and supplements an IJ decision, as it

did    here,   we       review   both     rulings.         See    Hernandez-Nolasco    v.

Lynch, 807 F.3d 95, 97 (4th Cir. 2015).                          Our review is “narrow

and deferential,” Djadjou v. Holder, 662 F.3d 265, 273 (4th Cir.

2011), and we will uphold the Board’s removal decision unless it

is    “manifestly        contrary    to    law.”       8    U.S.C.    §    1252(b)(4)(C)

(2012).    The alien has the burden of proving that he or she is

entitled to asylum, withholding of removal, or protection under

CAT.       See      8     U.S.C.    § 1158(b)(1)(B)          (2012)       (asylum);   id.

§ 1231(b)(3)(C)             (withholding          of        removal);        8    C.F.R.

§ 1208.16(c)(2) (CAT). 2

       We review the Board’s factual rulings under the substantial

evidence standard, which dictates that “findings of fact are

conclusive unless any reasonable adjudicator would be compelled

to conclude to the contrary.”                8 U.S.C. § 1252(b)(4)(B) (2012).

In other words, “[w]e uphold factual findings unless no rational

factfinder could agree with the [Board’s] position.”                             Temu v.


       2
       Unless otherwise indicated, all citations to the Code of
Federal Regulations are to the version in effect at the time the
described events took place.


                                             5
Holder, 740 F.3d 887, 891 (4th Cir. 2014).                  The Board’s removal

“decisions      must   remain   undisturbed         if   they   are    supported   by

reasonable, substantial, and probative evidence on the record

considered as a whole.”         Tassi v. Holder, 660 F.3d 710, 719 (4th

Cir. 2011).      We may not reweigh the evidence, see Lin v. Holder,

736 F.3d 343, 351 (4th Cir. 2013), and, “[e]ven if the record

‘plausibly could support two results: the one the IJ chose and

the one [the petitioner] advances, reversal is only appropriate

where the court find[s] that the evidence not only supports [the

opposite] conclusion, but compels it.’”                  Mulyani v. Holder, 771

F.3d 190, 197 (4th Cir. 2014) (quoting Niang v. Gonzales, 492

F.3d 505, 511 (4th Cir. 2007)).                   We review the Board’s legal

conclusions de novo.       See Hernandez-Nolasco, 807 F.3d at 97.



                                        III.

     Tang challenges the Board’s denial of asylum, withholding

of removal, and CAT protection.              We address each in turn.

                                         A.

     Tang argues primarily that the Board’s decision to deny his

asylum request is erroneous.            Specifically, he takes issue with

the Board’s determination that he did not meet his burden of

showing     a   well-founded     fear        of   future   persecution.        Tang

contends    that   this    holding      is    not    supported    by    substantial

evidence.

                                         6
       The Immigration and Nationality Act empowers the Attorney

General to grant asylum to aliens who qualify as refugees under

the    statutory      definition,     at       her    discretion.         See    8     U.S.C.

§ 1158(b)(1)(A) (2012); Hernandez-Avalos v. Lynch, 784 F.3d 944,

948 (4th Cir. 2015).             The alien has the burden of proving that

he or she is a refugee, 8 U.S.C. § 1158(b)(1)(B), defined as

“any       person    who   is    outside       any     country     of    such     person’s

nationality . . . and who is unable or unwilling to return to,

and is unable or unwilling to avail himself or herself of the

protection of, that country because of persecution or a well-

founded      fear    of    persecution         on    account     of     race,    religion,

nationality,         membership     in     a        particular    social        group,    or

political opinion.”             8 U.S.C. § 1101(a)(42)(A).               “The applicant

may qualify as a refugee . . . because he or she has a well-

founded fear of future persecution.”                      8 C.F.R. § 1208.13(b). 3

“Persecution takes the form of ‘threats to life, confinement,

torture,       and    economic      restrictions           so     severe        that     they

constitute a threat to life or freedom.’”                        Singh v. Holder, 699

F.3d 321, 332 (4th Cir. 2012) (quoting Fatin v. INS, 12 F.3d

1233, 1240 (3d Cir. 1993)).                Actions “less severe than threats

       3
       An applicant can raise a rebuttable presumption of future
persecution by showing that he or she has suffered past
persecution.   However, Tang did not allege past persecution at
any stage of the proceedings and therefore must show a well-
founded fear of future persecution to qualify as a refugee for
asylum purposes.


                                               7
to life or freedom” may rise to the level of persecution, but

they    must   be    something     more    than   “mere    harassment.”        Li   v.

Gonzales, 405 F.3d 171, 177 (4th Cir. 2005) (quoting Dandan v.

Ashcroft, 339 F.3d 567, 573 (7th Cir. 2003)) (internal quotation

marks omitted).

       Based on the applicable statutory provisions, an applicant

“must show (1) that he has a subjective fear of persecution

based on race, religion, nationality, social group membership,

or political opinion, (2) that a reasonable person would have a

fear of persecution in that situation, and (3) that his fear has

some basis in objective reality.”                 Rusu v. INS, 296 F.3d 316,

324 (4th Cir. 2002).         “The subjective component is satisfied ‘by

presenting candid, credible, and sincere testimony demonstrating

a genuine fear of persecution,’” while “‘[t]he objective element

requires the asylum [applicant] to show, with specific, concrete

facts, that a reasonable person in like circumstances would fear

persecution.’”        Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir.

2010) (quoting Yong Hao Chen v. INS, 195 F.3d 198, 201-02 (4th

Cir. 1999)).

       Tang has satisfied the subjective component of his claim

based upon the IJ’s favorable credibility finding.                      See, e.g.,

Ai   Hua    Chen    v.   Holder,    742    F.3d   171,     181   (4th   Cir.   2014)

(“Again, both Li and Chen were found to be credible witnesses.

Their      task,    therefore,     was    to   establish    that   their   genuine

                                           8
subjective fear of persecution based on their religious faith is

objectively reasonable . . . .”).                    The only issue, then, is

whether he can demonstrate an objective fear of persecution.

      An objective fear of persecution exists when “[t]here is a

reasonable     possibility      of    suffering      such   persecution        if   [the

applicant]     were     to     return     to    that      country.”       8     C.F.R.

§ 1208.13(b)(2)(i)(B).            The     alien      is   required     “to     provide

evidence that there is a reasonable possibility he or she would

be   singled    out    individually       for       persecution”      unless    “[t]he

applicant establishes that there is a pattern or practice [of

persecution on account of the applicant’s religion] in his or

her country of nationality.”             Id. § 1208.13(b)(2)(iii); see also

Yong Hao Chen, 195 F.3d at 203-04.                   To establish a pattern or

practice of persecution, “[t]he key for the applicant is to show

the thorough or systematic nature of the persecution he fears.”

Yong Hao Chen, 195 F.3d at 203.

      Here, Tang has not argued that he will be singled out for

persecution     in    China,    nor     has    he   asserted   that     the    Chinese

government has any awareness of his religious affiliation.                           In

fact, the Board observed that Tang had presented no evidence

suggesting the Chinese government was in any way cognizant of

him or his religious beliefs.                 Tang, therefore, has waived any

challenge to the Board’s conclusion that he failed to prove he

would be singled out for persecution.                  See Suarez-Valenzuela v.

                                          9
Holder, 714 F.3d 241, 248-49 (4th Cir. 2013) (“Consequently, by

neglecting to challenge the BIA’s findings . . . in his opening

brief, Suarez-Valenzuela waived this argument.”).                    In any event,

the    record        contains   no     evidence    that     would    support     that

argument.

       Thus, Tang can satisfy his burden of proof only by showing

a pattern or practice of persecution in China against persons

similarly situated to him.             He fails to do so.

       The determination that Tang did not face “an objectively

reasonable chance (at least a ten percent chance) of persecution

in China” is supported by Tang’s own evidence in the record.

Tang, for instance, submitted two State Department documents: a

2012 International Religious Freedom Report (J.A. 197-244) and a

2012       Human   Rights    Report     (J.A.   246-405). 4     These        documents

confirm       that     the   Chinese     government       recognizes    the     Roman

Catholic       Church,       millions    of     Catholics     attend     registered

Catholic       churches,      the    government    “has    allowed     the    Vatican

discreet input into selecting some bishops” of the registered

Catholic Church, and “an estimated 90 percent of [registered]

       4
       Tang offered the State Department’s 2014 International
Religious Freedom Report, published in late 2015, to this Court
in a filing pursuant to Federal Rule of Appellate Procedure
28(j). However, “the court of appeals shall decide the petition
only on the administrative record on which the order of removal
is based.”    8 U.S.C. § 1252(b)(4)(A) (2012).   We decline to
consider this evidence as it was not part of the administrative
record on which the Board and IJ relied.


                                          10
bishops have reconciled with the Vatican.”                           J.A. 201.        Moreover,

if Tang wishes to attend an underground church instead of an

officially         recognized     church,        the     State       Department       documents

provide       that       individuals       who      do      not      participate        in    the

recognized church are generally permitted to worship at home

without    registration,          and     “[i]n      parts      of    the    country,        local

authorities tacitly approved of or did not interfere with the

activities         of   unregistered       groups.”           J.A.    204.        The   Board’s

observation that the State Department reports “do not show that

there    is    a     pattern     or     practice       of     persecution        in   China    of

persons similarly situated to him, ordinary lay practitioners

who     attend      underground         Catholic         churches”      is       substantially

supported by the record in this case.                       J.A. 3.

      Tang         counters       with      several            isolated          examples      of

mistreatment recited in the State Department documents of those

who     attend      unsanctioned         Catholic        churches       and       unregistered

churches in general.              For example, the documents suggest that

some local governments “pressure unregistered Catholic priests

and believers to renounce all ordinations approved by the Holy

See.”      J.A. 201-02.          Tang’s arguments are similar to those we

rejected in Ai Hua Chen v. Holder, 742 F.3d 171 (4th Cir. 2014).

      In      Ai        Hua    Chen,     the        petitioners         were       “practicing

Christians” who claimed that, if removed to China, they “would

be    compelled         by    [their]    beliefs         to    attend       an    unsanctioned

                                               11
‘underground’       or    ‘house’    church      rather    than    an     ‘official

registered church’ that ‘preach[es] about the . . . government’s

policies.’”       Id. at 181-82.      In support of those assertions, the

petitioners recited isolated incidents noted in State Department

documents, like those upon which Tang now relies.                      We observed,

“[a]lthough these materials certainly reported isolated cases of

official    harassment,        the   general     picture   presented       by   both

reports was simply that official treatment of Christians who

attend unregistered house churches varies substantially based on

locale and that such Christians in many regions practice their

religion without interference.”                Id. at 183.    Like Tang here,

the petitioners failed to “direct[] us to any portion of these

reports     suggesting         widespread       persecution       of     Christians

attending house churches in the Fujian Province.”                  Id.     Thus, we

concluded that their “evidence [was] not so compelling that we

cannot    defer    to    the   agency’s    factual   determinations.”           Id. 5

Likewise, Tang’s reliance on random instances of harassment in

State Department documents does not demonstrate the widespread

persecution he needs to satisfy his burden. 6


     5 We ultimately granted the petition for review on grounds
of “China’s one-child policy,” but we denied the petition “to
the extent it [was] grounded on the religious faith of the
petitioners.” Ai Hua Chen, 742 F.3d at 174.
     6 Tang also references the letters of his wife and a friend,

but, at best, these letters show only isolated and sporadic
instances of actions related to an underground church.


                                          12
       Accordingly, we conclude -- as we did in Ai Hua Chen --

that    the    accounts      in   the    State    Department          reports,   which

document      only    isolated    instances      of    harassment      and    disparate

treatment      of      unregistered      Catholic          churches    in     different

locations, substantially support the Board’s finding of a lack

of widespread persecution.              We cannot say that “the applicant’s

evidence ‘was such that a reasonable factfinder would have to

conclude      that     the   requisite     fear       of   persecution       existed.’”

Djadjou, 662 F.3d at 273 (quoting INS v. Elias-Zacarias, 502

U.S. 478, 481 (1992)).            Therefore, we cannot disturb the Board’s

conclusion that Tang failed to establish a well-founded fear of

persecution.         See Ai Hua Chen, 742 F.3d at 184.

                                          B.

       Next, Tang contends that the Board erred in denying his

application for withholding of removal.                      Tang asserts that the

evidence that supports his claim for asylum likewise allows him

to satisfy the withholding of removal requirements.

       The withholding of removal eligibility standard requires an

applicant to “establish that if she is removed, there is a clear

probability that her ‘life or freedom would be threatened . . .

because of [her] race, religion, nationality, membership in a

particular social group, or political opinion.’”                       Marynenka, 592

F.3d at 600 (quoting 8 U.S.C. § 1231(b)(3)(A) (2012)) (emphasis

added).       “To establish clear probability, the alien must prove

                                          13
‘it is more likely than not that [his] life or freedom would be

threatened in the country of removal.’”                  Lizama v. Holder, 629

F.3d 440, 446 (4th Cir. 2011) (quoting Gomis v. Holder, 571 F.3d

353,   359   (4th    Cir.    2009)).       This   burden      of    proof       is   more

demanding than that of asylum, and therefore “an applicant who

fails to meet the lower standard for showing eligibility for

asylum will be unable to satisfy the higher standard for showing

withholding of removal.”            Mirisawo v. Holder, 599 F.3d 391, 396

(4th Cir. 2010).           Because Tang failed to meet his burden of

proof for asylum, we necessarily hold that Tang has not shown

that he is entitled to withholding of removal.                     See Ai Hua Chen,

742 F.3d at 184.

                                        C.

       Finally,     Tang    appeals    the    Board’s      refusal         to    extend

protection under CAT.         He argues that the evidence he presented

shows that the government torture of unregistered church members

is prolific in China.

       An alien may qualify for CAT protection if he or she shows

that   “it   is   more     likely   than   not    that   he    or    she    would      be

tortured if removed to the proposed country of removal.”                                8

C.F.R. § 1208.16(c)(2).         Although Tang brought a claim under CAT

before the IJ, he failed to appeal the IJ’s denial of that claim

to the Board.        A final order of removal is reviewable only if

“the alien has exhausted all administrative remedies available

                                        14
to   the   alien   as   of   right.”     8   U.S.C.   §   1252(d)(1)   (2012).

Because Tang failed to exhaust his administrative remedies on

this claim, we lack jurisdiction to review it.                See Cordova v.

Holder, 759 F.3d 332, 336 n.2 (4th Cir. 2014).



                                       IV.

      For all these reasons, Tang’s petition for review of the

Board’s decision is

                                                                       DENIED.




                                       15